DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed 08/26/2022. As directed by the amendment, claims 1, 7-9, 12, 18-20, 22 and 23 have been amended and claims 6, 10, 17 and 21 have been cancelled. Thus, claims 1-5, 7-9, 11-16, 18-20, 22 and 23 are presently pending. 
The amendments to the claims noted above are sufficient to overcome the 35 U.S.C 101 rejections and the  35 U.S.C 112(b) rejections from the previous Office action. Those rejections are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 as amended requires display of a “first” UI (see claim 1) that comprise a graph that indicates a ratio of a size of the heart to size of the chest and claim 8 requires displaying a second UI with information about a ratio of an area of the chest and an area of the heart in form of a graph. The disclosure as filed fails to disclose displaying of two graphs, a first graph corresponding to a ratio of size of heart to chest in claim 1 and a second graph corresponding to a ratio of area of heart to chest recited in claim 8. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11-16, 18-20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, 7-9, 11-16, 18-20, 22 and 23, claim 1 recites in line 10-11 “a user interface (IU) indicating information about the abnormality of the heart …” it is unclear whether the graph displayed in recitations in the last stanza of the claim is limited to abnormality information or includes also information that is normal. It is suggested to amend line 10-11 to recite “a user interface (IU) indicating information about 
Regarding claim 8 and 19, claim 8 recites the limitation "displaying a ratio of an area of the detected chest and an area of the detected heart, however, claim 1 recites displaying a graph of a heart size that indicates a ration of a size of the heart to a size of chest, since an area is a size, it is unclear whether claim 8 refers to a different graph or the same graph recited in claim 1. Claim 19 recites a similar limitation and is therefore rejected under this statue for substantially similar rationale as claim 8. For examination purposes, it is presumed that claim 8 and 19 each refers to the graph in claim 1 and 12 respectively, with claim 8 and 19 each further limiting the size to an area, i.e., wherein the size in claim 1 or 12 is an area.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over CIOFOLO-VEIT et al., WO 2018206379 A1 hereinafter "CIOFOLO"  in view of LEE US 20140296711 A1 in view of  SYLWESTRZAK et al, “Echographic methods of fetal heart size assessment heart to chest area ratio and transversal heart diameter” hereinafter SYLWESTRZAK in view of  MCNAMARA et al., US 20150193595 A1 hereinafter "MCNAMARA" .
Regarding claim 1, CIOFOLO discloses a method of determining abnormality of a heart of a fetus (e.g., method from page 6 line 9 to page 7 line 2), the method comprising: detecting a chest and a spine of the fetus in an ultrasound image of a fetal heart (page 6, lines 14-16, chest and spine are identified, see detailed discussion in page 15, lines 8-25); detecting a position of the heart in the ultrasound image (see paragraph from line 15 in page 10, page 14 second paragraph, page 16 first and second paragraph, and illustration Fig 5, heart 171 position relative to chest region 151 is depicted); and determining abnormality of the heart of the fetus based on information about the detected position of the heart (paragraph bridging pages 6-7 and 16-17).
Although CIOFOLO does not explicitly disclose receiving a user's input for inputting information regarding left and right directions of the chest of the fetus in the ultrasound image and wherein determining abnormality of the heart is based on information about the inputted left and right directions, discussion associated with Fig. 1  for screening fetal pathologies in paragraph bridging page 1-2 teach that information regarding left and right directions of chest region 151 are used to determine abnormality of the heart. It however noted that in page 15, second full paragraph, CIOFOLO teaches that “the processor arrangement is presented with a plurality of fetal images from which the fetal position and associated position of the fetal 25 chest region and the portion of the fetal spine within the fetal chest region is identified”, i.e., CIOFOLO teaches receiving previously annotated images.  
LEE teaches in [0007] that “it is important to accurately determine a heart position of a fetus, for predicting the risk of cardiac anomaly. However, since a fetus freely moves in a uterus, it is difficult for a skilled user to accurately determine a direction of the fetus in an image, and due to this, an error occurs in predicting the risk of cardiac anomaly based on a position of a heart.”  To remedy the deficiency noted above, LEE teaches a user input that receives a user's input for inputting information that sets directional information of a fetus [0010], the directional information includes left and right [0014], the process of setting directional information is detailed in Fig. 4 and associated discussion in the specification, Fig. 6 gives an example applied to a heart  in an ultrasound image and Fig. 7 depicts an image with the directional information that includes left and right. 
In view of the teachings of CIOFOLO associated with Fig. 1 wherein left and right directions of chest region 151 are used to determine abnormality of the heart and teachings of LEE regarding importance of accurately determining a heart position by a user's input that inputs information that sets directional information of a fetus in response to user input, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified CIOFOLO to include a step of receiving a  user's input for inputting information that sets directional information of left and right directions of an image of a fetus, and use the directional information in the process of  determining the abnormality of the heart of the fetus, because LEE teaches in [0007] that directional information would reduce/overcome error in predicting cardiac anomaly. 
CIOFOLO further discloses displaying of a user interface indicating information about abnormality of the heart of the fetus using one of numbers, characters, graphs images and color (see page 4, line 33 to page 5 line 27 and/or page 17 line 13 to page 18 line 19) wherein the user interface is overlaid on the ultrasound image(page 13, line 23-24), but fails to explicitly disclose wherein the user interface comprises displaying a graph of a heart size per week that indicates, on the graph,  a ratio of a size of the heart of the fetus to a size of the chest according to pregnancy weeks, wherein the graph comprises a guideline regarding a value corresponding to the heart size in a normal range.
However, it was known in the prior art to display a graph of a heart size per week that indicates, on the graph,  a ratio of a size of the heart of the fetus to a size of the chest according to pregnancy weeks (SYLWESTRZAK – graph in page 22), SYLWESTRZAK further discloses in page 22, 3rd paragraph under “DISCUSSION” section “Enlargement of cardiac chambers is a universal sign of heart failure, so fetal heart size ratio belongs to cardiovascular profile score (CVPS) elements, wherein <0,35 and >0,2 means normal and implies adequate tissue perfusion” i.e., SYLWESTRZAK discloses a normal range of HA/CA ratio. MCNAMARA on the other hand discloses that it was known in the prior art to include an indicator that indicates a normal range of at least one data set ([0020]) such as a normal range ([0035]) and illustration Fig. 4 shaded region of graphs indicating normal range. 
In view of the teachings of SYLWESTRZAK and MCNAMARA, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the user interface overlaid on the ultrasound image of CIOFOLO to include a graphical representation of a heart size per week that indicates, on the graph,  a ratio of a size of the heart of the fetus to a size of the chest according to pregnancy weeks as disclosed by SYLWESTRZAK, to provide a user with a visual indication of the ratio of the size of heart to chest area, and to include a normal range of the size of the heart of the fetus to the size of the chest according to pregnancy weeks as a shaded bar on the graph as taught by MCNAMARA, so as to enable a user to readily make a diagnosis of the condition of the fetus heart based on the displayed heart area to chest ratio. 
Regarding claim 5, CIOFOLO in view of LEE, SYLWESTRZAK and MCNAMARA discloses in the invention of claim 1 as discussed above, CIOFOLO teaches the use of machine learning algorithms to identify structures in a chest regions (page 4, paragraph from line 5), the structures of the chest region include the heart (see page 14, second full paragraph and Fig. 5), CIOFOLO teaches the use of deep learning approach (page 15, second full paragraph).
Regarding claim 7, CIOFOLO in view of LEE, SYLWESTRZAK and MCNAMARA discloses the invention of claim 1 as discussed above, CIOFOLO further teaches displaying of a user interface with a UI that guides position of the heart through a virtual line surrounding an outline of the detected heart (see illustration Fig. 5).
Regarding claim 8, CIOFOLO in view of LEE, SYLWESTRZAK and MCNAMARA discloses the invention of claim 1 as discussed above, CIOFOLO as modified by SYLWESTRZAK and MCNAMARA discloses wherein the size of the heart and chest is an area of the heart and chest.  
Regarding claim 9, CIOFOLO in view of LEE, SYLWESTRZAK and MCNAMARA discloses the invention of claim 1 as discussed above, but does not explicitly disclose displaying of the UI comprises a color map indicating a range of size of an area the heart corresponding to a normal range compared to the area of the detected chest.  
CIOFOLO teaches the use of a color coding scheme to be overlaid on the ultrasound image to present data of diagnostic value (page 17, paragraph from line 13) and SYLWESTRZAK discloses in Fig. 1 in page 21, discloses an area of the heart “HA” compared to an area of chest “CA” overlapped on an ultrasound image. MCNAMARA as discussed in claim 1 teaches use of indicators the show a normal range. In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have further modified the method of CIOFOLO to include a color coding scheme in form of a map that indicates an area of the heart  corresponding to a normal range compared to an area of detected chest to overlap the ultrasound image, to allow a user to readily make a determination of diagnosis.  
Regarding claim 11, , CIOFOLO in view of LEE, SYLWESTRZAK and MCNAMARA discloses the invention of claim 1 as discussed above, CIOFOLO further teaches outputting a warning message when the heart of the fetus is determined to be abnormal (see page 17 line 13 to page 18 line 19, colors that indicate an abnormality are warning messages).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over CIOFOLO in view of LEE, SYLWESTRZAK and MCNAMARA as applied to claim 1 above, and further in view of HUHTA “Fetal congestive heart failure” hereinafter “HUHTA”.
Regarding claims 2 and 3, CIOFOLO in view of LEE discloses the invention of claim 1 as discussed above, Fig. 5 of CIOFOLO depicts areas of chest (151) and heart (171) in ultrasound images CIOFOLO, fails to disclose determining abnormality in a size of heart  on information about areas of the heart and chest of the fetus [claim 2] by calculating a ratio of the area of the heart and chest and determining that the size of the heart is abnormal when the calculated area ratio exceeds 1/3 [claim 3]. However, HUHTA teaches that it was known in the prior art to assess cardiomegaly (enlargement of heart) by measuring the cardiac and chest areas HA/CA heart area/chest area ratio (page 547 Cardiomegaly section and Fig. 2), wherein cardiomegaly is defined as HA/CA ratio >0.35. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of CIOFOLO in view of LEE to include determining of HA/CA ratio, for the added advantage of diagnosis of cardiomegaly which as noted by HUHTA, is a universal sign of heart failure. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CIOFOLO in view of LEE, SYLWESTRZAK and MCNAMARA as applied to claim 1 above, and further in view of ÖZKUTLU et al.,  “Prenatal echocardiographic diagnosis of cardiac right/left axis and malpositions according to standardized Cordes technique” hereinafter “ÖZKUTLU”.
Regarding claim 4, CIOFOLO in view of LEE does not explicitly disclose detecting heart position comprises detecting a cardiac apex based on the heart position. Examiner does however note that the cardiac apex is a recognizable feature on an ultrasound image of a heart and would be displayed therewith, as such, detecting position of the heart would include detecting a cardiac apex. CIOFOLO in view of LEE does not explicitly disclose that determining abnormality of the heart is based on information detected heart position and position and direction of the detected cardiac apex. 
Attention is directed to ÖZKUTLU, page 132 right column, second paragraph, “cardiac malposition was determined by the cardiac base-apex axis as dextrocardia, mesocardia and levocardia”, see also page 133, right column, second paragraph, “dextrocardia was defined as the location of the heart in the right hemithorax with the apex pointing to the right .. Mesocardia was defined as location of the heart with the cardiac base-apex axis directed to the midline of the thorax … Levocardia was defined as the location of the heart in the left hemithorax with the apex pointing to the left … the pathologic displacement of the heart into the right or left thorax by extracardiac malformations was defined as dextroposition, mesoposition and levoposition.” Accordingly, ÖZKUTLU teaches both the cardiac axis position and direction, as well as the heart position are used to determine an abnormality of the heart of the fetus. 
In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified CIOFOLO in view of LEE to include determining of a cardiac apex, and applying both the heart position and the cardiac apex position and direction for diagnosis, for the additional benefit of determining abnormality of the heart of the fetus associated with malposition.  
Claims 12, 16  and 17 - 23 are  rejected under 35 U.S.C. 103 as being unpatentable over LI et al., US 20200134825 A1 hereinafter “LI”  in view of CIOFOLO in view of LEE.
Regarding claim 12, LI discloses an ultrasound diagnosis apparatus (10, Fig. 1) for determining abnormality of a heart of a fetus, the ultrasound diagnosis apparatus comprising: a user input interface (330 [0035]) configured to receive a user's input for inputting information regarding left and right directions of a chest of the fetus in an ultrasound image related to a fetal heart; and a controller (200 [0035]) configured to detect the chest and a spine of the fetus in the ultrasound image ([0123], [0130] and Figs. 11D and 12D), detect a position of the heart in the ultrasound image ([0123], [130] and illustration Figs 11D and 12D, position of heart in the image is detected), and determine abnormality of the heart of the fetus based on the information about the left and right directions input by the user's input and information about the detected position of the heart.
CIOFOLO teaches an ultrasound diagnosis apparatus (100 – Figs 2 and 3) comprising a controller (16) for determining abnormality of a heart of a fetus based on information about the detected position of the heart (paragraph bridging pages 6-7 and 16-17). 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the apparatus of LI to determine abnormality of a heart of a fetus based on information about the detected position of the heart, for the additional benefit of diagnosis of a fetus of a heart as disclosed by CIOFOLO. The apparatus of LI in view of CIOFOLO is considered  an ultrasound diagnosis apparatus for determining abnormality of a heart of a fetus.
LI in view of CIOFOLO discloses the apparatus of claim 1 but for the user interface is for receiving a user's input for inputting information regarding left and right directions of the chest of the fetus in the ultrasound image and wherein determining abnormality of the heart is based on information about the inputted left and right directions. It is however noted that CIOFOLO’s discussion associated with Fig. 1  for screening fetal pathologies in paragraph bridging page 1-2 teach that information regarding left and right directions of chest region 151 are used to determine abnormality of the heart.
  LEE teaches in [0007] that “it is important to accurately determine a heart position of a fetus, for predicting the risk of cardiac anomaly. However, since a fetus freely moves in a uterus, it is difficult for a skilled user to accurately determine a direction of the fetus in an image, and due to this, an error occurs in predicting the risk of cardiac anomaly based on a position of a heart.”  To remedy the deficiency noted above, LEE discloses a user interface (see Fig. 5)  that receives a user's input for inputting information that sets directional information of a fetus [0010], the directional information includes left and right [0014], the process of setting directional information is detailed in Fig. 4 and associated discussion in the specification, Fig. 6 gives an example applied to a heart  in an ultrasound image and Fig. 7 depicts an image with the directional information that includes left and right. 
In view of the teachings of CIOFOLO associated with Fig. 1 wherein left and right directions of chest region 151 are used to determine abnormality of the heart and teachings of LEE regarding importance of accurately determining a heart position by a user's input that inputs information that sets directional information of a fetus in response to user input, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the apparatus of LI in view of CIOFOLO to include a step of receiving a  user's input for inputting information that sets directional information of left and right directions of an image of a fetus, and use the directional information in the process of  determining the abnormality of the heart of the fetus, because LEE teaches in [0007] that directional information would reduce/overcome error in predicting cardiac anomaly. 
LI further discloses a display (“300” ) but fails to explicitly disclose that the display is configured to overlap a user interface (UI) indicating information about the abnormality of the heart of the fetus on the ultrasound image, the user interface includes at least one of numbers, characters, graphs, images, and color, wherein the display further configured to display a graph of a heart size per week that indicates, on a graph, a ratio of a size of the heart of the fetus to a size of the chest according to pregnancy weeks, and the graph of a heart size per week comprises a guideline regarding a value corresponding to the heart size in a normal range.
CIOFOLO further discloses displaying of a user interface indicating information about abnormality of the heart of the fetus using one of numbers, characters, graphs images and color (see page 4, line 33 to page 5 line 27 and/or page 17 line 13 to page 18 line 19) wherein the user interface is overlaid on the ultrasound image(page 13, line 23-24), but fails to explicitly disclose wherein the user interface comprises displaying a graph of a heart size per week that indicates, on the graph,  a ratio of a size of the heart of the fetus to a size of the chest according to pregnancy weeks, wherein the graph comprises a guideline regarding a value corresponding to the heart size in a normal range.
SYLWESTRZAK discloses a user interface that includes at least one of numbers, characters, graphs, images and color  indicating a condition of the heart of a fetus (see image of Fig. 1 in page 21 and graph of  Fig. 2 in page 22), wherein the display is configured to display a graph that indicates a ratio of a size of the heart of the fetus to a size of the chest according to pregnancy weeks (– graph in page 22), SYLWESTRZAK further discloses in page 22, 3rd paragraph under “DISCUSSION” section “Enlargement of cardiac chambers is a universal sign of heart failure, so fetal heart size ratio belongs to cardiovascular profile score (CVPS) elements, wherein <0,35 and >0,2 means normal and implies adequate tissue perfusion” i.e., SYLWESTRZAK discloses a normal range of HA/CA ratio. MCNAMARA on the other hand discloses that it was known in the prior art to include an indicator that indicates a normal range of at least one data set ([0020]) such as a normal range ([0035]) and illustration Fig. 4 shaded region of graphs indicating normal range. 
In view of the teachings of CIOFOLO, SYLWESTRZAK and MCNAMARA, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the user interface overlaid on the ultrasound image of CIOFOLO to include a graphical representation of a heart size per week that indicates, on the graph,  a ratio of a size of the heart of the fetus to a size of the chest according to pregnancy weeks as disclosed by SYLWESTRZAK, to provide a user with a visual indication of the ratio of the size of heart to chest area, and to include a normal range of the size of the heart of the fetus to the size of the chest according to pregnancy weeks as a shaded bar on the graph as taught by MCNAMARA, so as to enable a user to readily make a diagnosis of the condition of the fetus heart based on the displayed heart area to chest ratio. 
Regarding claim 16, LI in view of CIOFOLO , LEE, SYLWESTRZAK and MCNAMARA discloses in the invention of claim 12 as discussed above, LI further discloses wherein the controller comprises a machine learning module for detecting the position of the heart in the ultrasound image through training of inputting the ultrasound image to a deep neural network (DNN)-based machine learning model ([0086-0089], [0098], [0124]).  
Regarding claim 18, LI in view of CIOFOLO , LEE, SYLWESTRZAK and MCNAMARA discloses in the invention of claim 12 as discussed above, LI  further discloses a UI that guides the position of the heart through a virtual line surrounding an outline of the detected heart (see illustration Fig. 11D). 
Regarding claim 19 LI in view of CIOFOLO , LEE, SYLWESTRZAK and MCNAMARA discloses the invention of claim 12 as discussed above, wherein the size of the heart and chest is an area of the heart and chest.  
Regarding claim 20, LI in view of CIOFOLO , LEE, SYLWESTRZAK and MCNAMARA discloses the invention of claim 12 as discussed above, but does not explicitly disclose displaying of the UI comprises a color map indicating a range of size of an area the heart corresponding to a normal range compared to the area of the detected chest.  
CIOFOLO teaches the use of a color coding scheme to be overlaid on the ultrasound image to present data of diagnostic value (page 17, paragraph from line 13) and SYLWESTRZAK discloses in Fig. 1 in page 21, discloses an area of the heart “HA” compared to an area of chest “CA” overlapped on an ultrasound image. MCNAMARA as discussed in claim 1 teaches use of indicators the show a normal range. In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have further modified the method of CIOFOLO to include a color coding scheme in form of a map that indicates an area of the heart  corresponding to a normal range compared to an area of detected chest to overlap the ultrasound image, to allow a user to readily make a determination of diagnosis.  
Regarding claim 22, LI in view of CIOFOLO , LEE, SYLWESTRZAK and MCNAMARA discloses the invention of claim 12 as discussed above, but fails to explicitly disclose displaying a warning message when the heart of the fetus is determined to be abnormal. However, CIOFOLO discloses displaying information about abnormality of the heart of the fetus (page 17, line 13 to page 18 line 19), the colored information when out of range reads of a warning message. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have further modified LI to include displaying color coded information providing a visual of an indication or warning of an abnormal heart of the fetus, to enable a user to readily recognize whether the fetus heart is normal or abnormal.
Regarding claim 23, claim 23 differs with claim 12 in that claim 23 recites a computer program product comprising a computer-readable storage medium, wherein the storage medium comprising instructions, which, when executed by one or more processors, causes the apparatus of claim 12 to perform similar function. LI discloses in [0055] that functions of the processing unit can be realized in a software to be executed by the CPU, this is taken as a computer product program. All other limitations would have been obvious for substantially similar rationale as in claim 12, see claim 12 for overlapping subject matter. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of CIOFOLO , LEE, SYLWESTRZAK and MCNAMARA as applied to claim 12 above, and further in view of HUHTA.
Regarding claims 13 and 14, LI in view of CIOFOLO , LEE, SYLWESTRZAK and MCNAMARA discloses the invention of claim 12, LI further discloses wherein the controller is configured to determine area of the heart and chest of the fetus in the ultrasound image and to calculate a ration of an area of the heart to an area of the chest ([0123] “CTAR”). However, LI fails to explicitly disclose determining abnormality of the heart based on information about the areas of the heart and chest and determining the size of the heart is abnormal when calculated area exceeds 1/3. 
However, HUHTA teaches that cardiomegaly (enlargement of heart) is assessed by cardiac and chest areas ratio, HA/CA heart area/chest area ratio (page 547 Cardiomegaly section and Fig. 2), wherein cardiomegaly is defined as HA/CA ratio >0.35. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the controller of the apparatus of LI in view of CIOFOLO and LEE to determine abnormality of the fetus heart based on heart area and chest area  HA/CA ratio, for the added advantage of diagnosis of cardiomegaly which as noted by HUHTA, is a universal sign of heart failure. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LI in view of CIOFOLO , LEE, SYLWESTRZAK and MCNAMARA as applied to claim 12 above, and further in view of ÖZKUTLU.
Regarding claim 15, LI in view of CIOFOLO , LEE, SYLWESTRZAK and MCNAMARA does not explicitly disclose detecting heart position comprises detecting a cardiac apex based on the heart position. Examiner does however note that the cardiac apex is a recognizable feature on an ultrasound image of a heart and would be displayed therewith, as such, detecting position of the heart would include detecting a cardiac apex. LI in view of CIOFOLO  and LEE does not explicitly disclose that determining abnormality of the heart is based on information detected heart position and position and direction of the detected cardiac apex. 
ÖZKUTLU teaches in page 132 right column, second paragraph, “cardiac malposition was determined by the cardiac base-apex axis as dextrocardia, mesocardia and levocardia”, see also page 133, right column, second paragraph, “dextrocardia was defined as the location of the heart in the right hemithorax with the apex pointing to the right .. Mesocardia was defined as location of the heart with the cardiac base-apex axis directed to the midline of the thorax … Levocardia was defined as the location of the heart in the left hemithorax with the apex pointing to the left … the pathologic displacement of the heart into the right or left thorax by extracardiac malformations was defined as dextroposition, mesoposition and levoposition.” Accordingly, ÖZKUTLU teaches both the cardiac axis position and direction, as well as the heart position are used to determine an abnormality of the heart of the fetus. 
In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the controller of LI in view of CIOFOLO and  LEE to include determining of a cardiac apex, and applying both the heart position and the cardiac apex position and direction in diagnosis of a fetus heart, for the additional benefit of determining abnormality of the heart of a fetus that is associated with malposition.  
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection provide a reference as requested by Applicant showing that a person of ordinary skill in the art would recognize that the size of the area of the heart compared to the area of the chest is of diagnostic importance and would collect the data and display the data inform of a graph. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793